Citation Nr: 1702089	
Decision Date: 01/26/17    Archive Date: 02/09/17

DOCKET NO.  15-13 709	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether an overpayment of Chapter 30 educational assistance benefits (Montgomery GI Bill) in the amount of $5,767.72 was properly created.

2.  Entitlement to waiver of recovery of an overpayment of Chapter 30 educational assistance benefits in the amount of $5,767.72.

(The issue of entitlement to service connection for posttraumatic stress disorder (PTSD) is addressed in a separate decision.)


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The Veteran served on active duty from August 2002 to October 2007 in the United States Army.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  The Montgomery RO has current jurisdiction.

In November 2015, the Veteran testified before the undersigned during a videoconference hearing.  A transcript of the hearing is included in the electronic claims file.  

As indicated on the title page, the Veteran has another appeal before the Board.  As that appeal involves an issue dependent on different law and facts, separate decisions are required.  See BVA Directive 8430, paragraph 14.


FINDINGS OF FACT

1.  The overpayment of Chapter 30 educational assistance benefits in the amount of $5,767.72 was properly created; therefore, the debt is valid. 

2.  The Veteran is not shown to have committed fraud, misrepresentation, or bad faith in the creation of the overpayment. 

3.  The Veteran was at fault for the creation of the debt, and recovery of the debt has not created an undue hardship for him or defeated the purpose of the benefits.
4.  A waiver of recovery of the overpayment would result in unfair gain to the Veteran, and there is no indication that he relinquished a valuable right or incurred a legal obligation in reliance on his benefits. 

5.  Recovery of the overpayment in the amount of $5,767.72 would not be against the principles of equity and good conscience.


CONCLUSIONS OF LAW

1.  The debt created by the overpayment of Chapter 30 educational assistance benefits in the amount of $5,767.72 is valid.  38 U.S.C.A. § 5302 (West 2014); 
38 C.F.R. §§ 21.7136, 21.7144 (2016). 

2.  Recovery of the overpayment of Post-9/11 GI Bill (Chapter 33) educational assistance benefits in the amount of $1,438.88 would not be against equity and good conscience.  38 U.S.C.A. § 5107, 5302 (West 2014); 38 C.F.R. §§ 1.962, 1.963, 1.965 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

      Validity of the Debt

VA shall pay to each individual entitled to basic educational assistance who is pursuing an approved program of education, an educational assistance allowance to help meet in part, the expenses of such individual subsistence, tuition, fees, supplies, books, equipment and other educational costs.  See 38 U.S.C.A. §§ 3002, 3014(a); 38 C.F.R. §§ 21.7120, 21.7130.  An eligible veteran is entitled to a monthly benefit for periods of time during which he is enrolled in, and satisfactorily pursuing, an approved program of education.  See 38 U.S.C.A. § 3014; 38 C.F.R. § 21.7140.  An educational institution must certify an individual's enrollment before he may receive educational assistance.  See 38 C.F.R. §§ 21.7140, 21.7152.

A veteran is must report to VA, without delay, a change in credit hours or clock hours of attendance if that change would result in less than full-time enrollment, as well as any change in his pursuit that would result in less than full-time enrollment. 38 C.F.R. §§ 21.7156.

An overpayment is created when VA determines that a beneficiary or payee has received monetary benefits to which he or she is not entitled.  See 38 U.S.C.A. § 5302 (West 2014); 38 C.F.R. § 1.962 (2016).  VA will not pay benefits for a course from which the veteran withdraws or receives a nonpunitive grade (grades that do not count toward graduation) unless the following conditions are met: (1) the veteran withdraws because he is ordered to active duty; or (2) all of the following criteria are met: (i) there are mitigating circumstances; and (ii) the veteran or service member submits a description of the mitigating circumstances in writing to VA within one year from the date VA notifies the veteran or service member that he or she must submit a description of the mitigating circumstances, or at a later date if the veteran or service member is able to show good cause why the one-year time limit should be extended to the date on which he or she submitted the description of the mitigating circumstances; and (iii) the veteran or service member submits evidence supporting the existence of mitigating circumstances within one year of the date that evidence is requested by VA, or at a later date if the veteran or service member is able to show good cause why the one-year time limit should be extended to the date on which he or she submitted the evidence supporting the existence of mitigating circumstances.  38 U.S.C.A. §§ 3034, 3680; 38 C.F.R. § 21.7139. 

Examples of qualifying mitigating circumstances include: illness in the individual or his family; family death; an unavoidable geographical transfer resulting from the individual's employment; an unavoidable change in employment conditions; immediate family or financial obligations beyond the individual's control that require him to suspend pursuit of the program of education in order to obtain employment; discontinuance of the course by the school; unanticipated active duty for training; or unanticipated child-care difficulties.  38 C.F.R. § 21.7020.

Here, the record shows the Veteran enrolled in Gadsden State Community College, Ayers Campus, in Anniston, Alabama for the term from January 9, 2013 to May 6, 2013 for 13 credit hours.  Effective April 15, 2013, after the end of the drop-period and approximately 3 weeks prior to the end of the semester, the Veteran reduced his credit hours from 13 to 3.  He received non-punitive grades for the credit hours dropped.  As a result of his change in status, an overpayment of $5,767.72 was created. 

The record indicates that in September 2013, Gadsden State notified VA of the change in status that had occurred in April 2013.  Indeed, the Veteran has reported that he was not aware of the overpayment created by the reduction in credit hours until he went to enroll in his fall semester.  He reports that he was unaware that it was his responsibility to inform VA of his change in credit hours, and that he only acted upon the advice of a school advisor who told him to drop classes to avoid lowering his grade point average (GPA).  He has explained that the financial aid advisors and student advisors work together with all veteran students and handle the benefits.  In his Notice of Disagreement he stated that he was specifically advised by the school that he did not need to inform VA of his change of status.  He reports that had he known he had to advise VA, he certainly would have without delay.  The Veteran has explained that his grades were suffering in the January 2013-May 2013 semester due to the fact that he was working a full-time job and caring for his elderly grandmother, while also attending school.  

The record shows that following this initial overpayment created in the January 2013 to May 2013 semester, many adjustments to the Veteran's benefits were made.  Further overpayment was created in subsequent semesters, but the overall debt was eventually reduced through the Veteran's payments, as well has his conversion of benefits from Chapter 30 to Chapter 33 (Post-9/11 GI Bill).  The record also shows that administrative errors were created subsequent to the 2013 debt at issue, and then corrected, again lowering his total debt amount.  Regardless, the matter on appeal is simply whether the overpayment amount of $5,767.72 for Chapter 30 benefits incurred during the January 9, 2013 to May 6, 2013 semester is valid, and if so, whether a waiver of overpayment is warranted.  Any recoupment of the debt by the VA prior to the Board's review does not reduce the overpayment for purposes of addressing the issue of waiver; the Board considers the entire original amount of the overpayment and, if a waiver is granted, any amount recouped will be returned to the claimant.  See 38 C.F.R. § 1.967(a); see also Franklin v. Brown, 5 Vet. App. 190 (1993).  

The mathematical calculation of the overpayment amount here is not in dispute.  There is also no dispute that the Veteran changed his status from 13 credit hours to 3 credit hours in April 2013, did not notify VA of the change, and received non-punitive grades.  He did not withdraw due to being ordered to active duty.  Rather, he asserts that he withdrew due to mitigating circumstances. 

While the Board is sympathetic to the situation of caring for his elderly grandmother while both working and attending school, the Board finds that his situation does not rise to the type of mitigating circumstances contemplated by the regulation.  The mitigating circumstances described in the regulation generally pertain to unanticipated or sudden situations necessitating immediate withdrawal, such as "an unavoidable geographical transfer," "immediate family or financial obligations," and "unanticipated active duty for training," for example.  There is no indication or supportive evidence showing that the Veteran was required to care for his grandmother beginning on April 15, 2013 due to an illness that arose at that time.  There is no indication that he began working full-time in April 2013 due to an immediate family or financial obligation out of his control that required him to suspend pursuit of his program in order to obtain employment.  The Board cannot point to a sudden change in circumstance rising to the type of mitigating circumstance contemplated in the regulation.

As for the argument regarding the bad advice the Veteran received from the school regarding notifying VA of his change in status, because payment of government benefits must be authorized by statute, inaccurate advice does not create any legal right to benefits where such benefits are otherwise precluded.  See Shields v. Brown, 8 Vet. App. 346, 351 (1995); see also Harvey v. Brown, 6 Vet. App. 416, 424 (1994) (holding that an appellant was not entitled to education benefits based on his assertion that misleading or erroneous information was provided regarding education benefits).  In other words, even if the Veteran was misinformed by college officials, the Board is without legal authority to grant the claim.

To the extent that the Veteran was unaware of any detrimental impact of the change in status, it is clear that ignorance cannot be used as an excuse for failure to follow a promulgated regulation.  See Morris v. Derwinski, 1 Vet. App. 260 (1991), citing Fed. Crop Ins. Corp. v. Merrill, 332 U.S. 380, 384-85 (1947).  The Court has confirmed VA regulations are "binding on all who seek to come within their sphere," regardless of whether an appellant has actual knowledge of what is in the regulations.  Jernigan v. Shinseki, 25 Vet. App. 220 (2012).

 In sum, because the Veteran withdrew from his enrolled courses without mitigating circumstances, and there is no dispute as to the actual amount in question, an overpayment in education benefits in the amount of $5,767.72 was properly created.  

      Waiver of Overpayment

 The law provides that there shall be no recovery of overpayments of any benefits under any of the laws administered by the Secretary of VA, whenever it is determined that recovery would be against equity and good conscience, if application for relief is made within 180 days of notification.  38 U.S.C.A. 
 § 5302(a).  The standard "equity and good conscience" will be applied when the facts and circumstances in a case indicate a need for reasonableness and moderation in the exercise of the Government's rights.  The decision reached should not be unduly favorable or adverse to either side.  The phrase "equity and good conscience" means arriving at a fair decision between the obligor and the Government.  In making this determination, consideration will be given to the following elements: fault of the debtor, balancing of faults, undue hardship, defeat the purpose, unjust enrichment, and changing position to one's detriment.  If there is any indication of fraud, misrepresentation, or bad faith, waiver of a debt is precluded.  38 C.F.R. § 1.965.  

At the outset, the circumstances of this case indicate no fraud, misrepresentation of a material fact, or bad faith.

As for fault of the debtor, regulations require consideration of whether the actions of the debtor contributed to causing the debt.  38 C.F.R. § 1.965 (a)(1).  Here, the Veteran's actions in reducing his courseload at the end of the semester without notifying VA created the debt.  Conversely, the Board cannot point to fault by VA in the creation of the debt.  After receiving information from the school regarding the Veteran's change in status during the January 2013 semester, VA adjusted his benefits and the overpayment was calculated.  The Board has considered that while the school may have acted more timely in notifying VA, as the Veteran withdrew just three weeks away from the end of the semester, more timely notice from the school would not have avoided the overpayment.  38 C.F.R. §§ 21.7156, 21.7158. 

As to the element of undue hardship, the pertinent regulation provides that consideration should be given to whether collection of the indebtedness would deprive the debtor or his family of basic necessities.  38 C.F.R. § 1.965 (a)(3).  In October 2014, he Veteran submitted a Financial Status Report showing a monthly net income of $1640.88, compared with monthly expenses of $5,638.86.  However, financial hardship alone is not sufficient to constitute undue hardship for VA purposes.  He has not provided any specific evidence that he has been deprived of basic necessities.  

The Board has also considered whether recovery of the overpayment would defeat the purpose for which the benefits are intended.  In this case, the purpose would not be defeated.  The benefits were intended to pay for courses toward a degree, and the payments for housing allowance and books/supplies were supplementary to this education.  As the Veteran did not receive any credit for the courses dropped during the semester in question, keeping the benefits would result in the benefits not being used for their intended purpose.

Additionally, the Board finds that failure to make restitution for the full amount of the debt would result in unfair gain to the Veteran.  Monetary benefits to which he was not entitled were paid on his behalf, given his disenrollment from numerous credit hours. 

Finally, the Veteran has not contended with any specificity, nor does the evidence show, that he had relinquished a valuable right or incurred a legal obligation in reliance on his VA educational assistance benefits.  
In sum, and after weighing the elements pertaining to the principles of equity and good conscience as set forth by 38 C.F.R.§ 1.965 (a), the Board finds that recovery of the overpayment does not violate the principles of equity and good conscience.  The Veteran has been found to be at fault in the creation of the debt, and the retention of the overpayment would unfairly enrich the Veteran.  Moreover, there is no evidence that the repayment of the debt has created an undue hardship upon the Veteran, and recovery of the overpayment did not defeat the purpose for which the benefits were intended.  Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claim and waiver of recovery of the overpayment of VA compensation benefits is not warranted.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

      Notice and Assistance

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  However, the United States Court of Appeals for Veterans Claims (CAVC) has consistently held that VA's duties to notify and assist do not apply to waiver claims; therefore, no further discussion is warranted herein.  See Reyes v. Nicholson, 21 Vet. App. 370, 379-80 (2007); see also Barger v. Principi, 16 Vet. App. 132 (2002).

ORDER


The overpayment of Chapter 30 educational assistance benefits in the amount of $5,767.72 was properly created. 

 A waiver of recovery of the overpayment of Chapter 30 educational assistance benefits in the amount of $5,767.72 is denied. 


____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


